ORDER
KIMBERLY ANN KOPP of PALISADES PARK, who was admitted to the bar of this State in 2001, having pleaded guilty in the Superior Court of New Jersey to one count of third-degree identify theft, in violation of N.J.S.A 2C:21-17a(l), two counts of third-degree credit card theft, in violation of N.J.S.A. 2C:21-6h, and one count of third-degree theft by deception, in violation of N.J.S.A. 2C:20-4, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), KIMBERLY ANN KOPP is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately, and until the further Order of this Court; and it is further
ORDERED that KIMBERLY ANN KOPP be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that KIMBERLY ANN KOPP comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.